I concur in the result reached in this case. I do so upon the ground that the testimony of the witness Chivers, which was received without objection, that none of the officers of the corporation knew that the automobile was being used for the unlawful purpose of transporting intoxicating liquors, must be considered. This presented an issue of fact for the court. I am, however, of the opinion that the doctrine of the negotiable instrument cases cited has no application to this case, and that the mere denial of the officer having charge of the collection of conditional sales accounts would not be sufficient to overcome the statutory presumption that the claimant had notice of the unlawful use of the automobile, or that such mere denial would present an issue of fact, to be decided by the court.